J-S68004-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL J. DUNCAN                          :
                                               :
                       Appellant               :    No. 1751 WDA 2018

            Appeal from the PCRA Order Entered November 29, 2018
    In the Court of Common Pleas of Washington County Criminal Division at
                       No(s): CP-63-CR-0000357-2011


BEFORE: GANTMAN, P.J.E., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                          FILED JANUARY 27, 2020

        Michael J. Duncan (Duncan) appeals from the order entered in the Court

of Common Pleas of Washington County (PCRA court) dismissing his petition

filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-

9546. We reverse the PCRA court’s order and remand for a new trial.

                                               I.

        This case stems from Duncan’s conviction of first-degree murder and

criminal conspiracy to commit murder1 for the shooting death of John Lynn

Newman (Newman). Newman had been acting as a confidential informant

(CI) for the Pennsylvania State Police (PSP) in a drug-related investigation

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 2502(a) and 903.
J-S68004-19


purchasing oxycodone from John Ira Bronson, Jr. (Bronson). In January 2012,

a jury found that Newman’s death was the result of a conspiracy between

Duncan and co-defendant Bronson.               On March 2, 2012, the trial court

sentenced Duncan to life imprisonment for first-degree murder, plus a

consecutive term of not less than fifteen nor more than thirty years’

incarceration for conspiracy. In his direct appeal, a panel of this Court found

all of Duncan’s issues waived and affirmed the judgment of sentence. Duncan

then successfully sought reinstatement of his direct appeal rights under the

PCRA and filed an appeal nunc pro tunc. A panel of this Court affirmed the

judgment of sentence on July 7, 2016, and our Supreme Court denied his

petition for allowance of appeal.

       Duncan, acting pro se, filed the instant PCRA petition on January 31,

2017, and appointed counsel filed an amended petition alleging ineffective

assistance of trial counsel.2 The PCRA court entered its order dismissing the

petition on November 29, 2018, after issuing notice of its intent to do so. See

Pa.R.Crim.P. 907(1). This timely appeal followed.




____________________________________________


2We note that trial counsel died in 2014. (See Trial Court Opinion, 12/13/18,
at 12 n.2).


                                           -2-
J-S68004-19


                                               II.

       On appeal, Duncan raises multiple claims of ineffective assistance of trial

counsel. See 42 Pa.C.S. § 9543(a)(2)(ii); (Duncan’s Brief, at 4, 12-25).3 “The

law presumes counsel has rendered effective assistance.” Postie, supra at

1022 (citation omitted).        “In general, to prevail on a claim of ineffective

assistance of counsel, a petitioner must show, by a preponderance of the

evidence, ineffective assistance of counsel which, in the circumstances of the

particular case, so undermined the truth-determining process that no reliable

adjudication of guilt or innocence could have taken place.”           Id. (citation

omitted). “The petitioner must demonstrate: (1) the underlying claim has

arguable merit; (2) counsel lacked a reasonable strategic basis for his action

or inaction; and (3) but for the errors and omissions of counsel, there is a

reasonable probability that the outcome of the proceedings would have been

different.” Id. (citation omitted). “The petitioner bears the burden of proving

all three prongs of the test.” Id. (citation omitted).

       “A claim has arguable merit where the factual averments, if accurate,

could establish cause for relief.”         Id. at 1023 (citation omitted).   “[T]he



____________________________________________


3 “Our standard of review of the denial of a PCRA petition is limited to
examining whether the record evidence supports the court’s determination
and whether the court’s decision is free of legal error. This Court grants great
deference to the findings of the PCRA court if the record contains any support
for those findings.” Commonwealth v. Postie, 200 A.3d 1015, 1022 (Pa.
Super. 2018) (en banc) (citations omitted).


                                           -3-
J-S68004-19


ultimate question of whether facts rise to the level of arguable merit is a legal

determination.”      Id. (citation omitted).         Additionally, “[w]here matters of

strategy    and   tactics   are    concerned, counsel’s        assistance     is   deemed

constitutionally effective if he chose a particular course that had some

reasonable      basis    designed      to      effectuate    his   client’s    interests.”

Commonwealth v. Adams-Smith, 209 A.3d 1011, 1019–20 (Pa. Super.

2019) (citation omitted). “A claim of ineffectiveness generally cannot succeed

through comparing, in hindsight, the trial strategy employed with alternatives

not pursued.” Id. (citation omitted).

                                                A.

        Duncan first claims that trial counsel was ineffective for failing to

properly argue to the court that his testimony regarding an alibi defense was

admissible. (See Duncan’s Brief, at 12, 15-18). Duncan asserts that before

trial, he informed defense counsel that he had an alibi for the night in question,

specifically, that he was at a gentleman’s club through the evening and early

morning of the date of Newman’s death. (See id. at 9).

        We begin by noting that Pennsylvania Rule of Criminal Procedure 5674

governs the defense of alibi and requires that notice of such a defense shall

____________________________________________


4   Pa.R.Crim.P. 567(A)(1)-(2), (B)(1) provides, in relevant part:

        (A) Notice by Defendant. A defendant who intends to offer the
        defense of alibi at trial shall file with the clerk of courts not later
        than the time required for filing the omnibus pretrial motion



                                            -4-
J-S68004-19


be filed at the time of the omnibus pretrial motion. As this Court explained

on direct appeal:5

       Appellant testified at trial in his own defense. Defense counsel
       asked Appellant where he was on the night Victim was killed.
       Appellant said he went to a strip club. When defense counsel
       asked Appellant what time he went there, the Commonwealth
       objected and the following exchange occurred at sidebar:

       [COMMONWEALTH]: We had no notice of alibi in this case. The
       date of death has been in discovery and known since 2003. We
       cannot get into this. It’s improper. It’s impermissible, frankly.
       We can’t do it.
____________________________________________


       provided in Rule 579 a notice specifying an intention to offer an
       alibi defense, and shall serve a copy of the notice and a certificate
       of service on the attorney for the Commonwealth.

             (1) The notice and a certificate of service shall be signed by
       the attorney for the defendant, or the defendant if unrepresented.

             (2) The notice shall contain specific information as     to   the
       place or places where the defendant claims to have been        at   the
       time of the alleged offense and the names and addresses        of   the
       witnesses whom the defendant intends to call in support        of   the
       claim.

       (B) Failure to File Notice.

             (2) If the defendant fails to file and serve the notice of alibi
       as required by this rule, the court may exclude entirely any
       evidence offered by the defendant for the purpose of proving the
       defense, except testimony by the defendant, may grant a
       continuance to enable the Commonwealth to investigate such
       evidence, or may make such other order as the interests of justice
       require.

(emphasis added).

5On direct appeal, Duncan raised the issue of his alibi testimony in the context
of trial court error regarding admission of evidence.


                                           -5-
J-S68004-19


     [DEFENSE COUNSEL]: Just to talk about whether he was [at the
     strip club] that evening is not impermissible.

     THE COURT: You already said that he was at some strip club. I
     still don’t know the name of it.

     [DEFENSE COUNSEL]: Filly Corral.

     THE COURT: Where is that?

     [COMMONWEALTH]: It’s in New Stanton.

     THE COURT: I don’t know. I never heard of that. You can’t go
     any further on that subject.

     [DEFENSE COUNSEL]: We will move ahead.

     THE COURT: You can’t go any further without notice.

     [DEFENSE COUNSEL]: We will move ahead.

     (N.T. Trial, 1/23/12, at 184[7]-4[9]). Shortly thereafter, defense
     counsel again elicited testimony from Appellant regarding his
     whereabouts on the night of the homicide. Appellant testified that
     he went to Gerald Hull’s house “between 3:00 [a.m.] and 4:00
     [a.m.] or 4:30 [a.m.]” Id. at 185[3]. Appellant further stated:
     “I had stopped at Denny’s to get something to eat after I left the
     strip club, Denny’s in Belle Vernon. I left the strip [club] around
     2:00, 2:30 in the morning, so it had to be around 4:00 [a.m.]”
     Id. The Commonwealth again objected. . . .

     [COMMONWEALTH]: My objection still stands.

     [DEFENSE COUNSEL]: I understand what [the Commonwealth] is
     saying.

     [COMMONWEALTH]: You just gave [Appellant] an alibi for the
     entire—

     [DEFENSE COUNSEL]: Who should I respond to first?

     THE COURT: And then where after Denny’s?

     [COMMONWEALTH]: Gerald Hull’s.

                                    -6-
J-S68004-19


     THE COURT: I took it to mean that the Commonwealth was
     complaining, as they did earlier object, that you were trying to get
     in an alibi defense.

     [COMMONWEALTH]: We are.

     [DEFENSE COUNSEL]: It’s not—it’s a time.

     [COMMONWEALTH]: [Defense counsel], you have just alibied him
     out for the time of the homicide.

     [DEFENSE COUNSEL]: Absolutely not.

     [COMMONWEALTH]: Are you kidding me? Are you kidding me?

     THE COURT: You are trying to get an alibi defense in through the
     back door without a notice.

     [DEFENSE COUNSEL]: We did not. I’m asking—the question was
     did he go to Gerald Hull’s house that evening.

     THE COURT: He should have just answered yes.

     [DEFENSE COUNSEL]: He answered what he answered.

     THE COURT: What he answered provided an alibi for certain times
     that are important as to—

     [DEFENSE COUNSEL]: I understand what you are saying. We will
     move ahead.

     THE COURT: And you didn’t put on a notice of an alibi.

     [DEFENSE COUNSEL]: Absolutely right. Absolutely right.

     THE COURT: Had you done so, you would have been permitted to
     present this testimony, but [the] Commonwealth would have had
     notice and they could have done interviews and investigations.

     [COMMONWEALTH]: Just moving ahead is not good enough. The
     Commonwealth believes that a cautionary instruction should be
     given.

     THE COURT: What cautionary instruction are you requesting?

                                    -7-
J-S68004-19


     [COMMONWEALTH]: [Appellant’s] testimony should be stricken
     and not considered.

     THE COURT: I’m not going to repeat that testimony because we
     have all heard it differently.

     [DEFENSE COUNSEL]: If the [c]ourt feels it’s sustainable, I have
     no problem with you sustaining the objection.

     THE COURT: I sustained it. But they are going one step beyond
     that. They want a cautionary instruction.

     [DEFENSE COUNSEL]: It can be stricken.

     THE COURT: That’s part of a cautionary instruction. [Appellant’s]
     response or answer to the last question regarding his whereabouts
     on—

     [DEFENSE COUNSEL]: At 4:30.

     [COMMONWEALTH]: February 3rd into February 4th.

     [DEFENSE COUNSEL]: I think the theory is [the homicide]
     happened at 9:00 or 9:30. This is hours, hours, hours and
     they can cross-examine on him.

     THE COURT: I don’t know what time he went to the strip joint,
     whatever you call these places.

     [DEFENSE COUNSEL]: This answer is absolutely part of their
     theory in their case. It’s seven, eight hours.

     THE COURT: You haven’t laid that foundation, [defense counsel].

     [COMMONWEALTH]: Let’s be 100 percent up front. Your client
     just said that the prior evening, which stands to reason that
     means sometime before midnight.

     [DEFENSE COUNSEL]: No, it doesn’t.

     [COMMONWEALTH]: He was at this strip club and went to Denny’s
     and then to Gerald Hull’s house. If you knew that’s where he was,
     then you were required to file a notice of alibi. This date was a
     date certain from the very moment you took this case. And

                                   -8-
J-S68004-19


      furthermore, saying that we can cross-examine him on this is
      disingenuous because that then gets an alibi defense even more—

      [DEFENSE COUNSEL]: I’m not trying to be disingenuous. I’m
      simply putting my response on the record. That’s it. That’s all I
      want to do. You make a ruling.

      Id. at 1852-54. The Commonwealth objected to Appellant’s
      testimony on the ground that Appellant failed to file Rule 567
      notice of an alibi defense. In response to the Commonwealth’s
      objection, defense counsel did not claim Appellant’s testimony was
      admissible under the Rule 567(B)(1) exception regarding a
      defendant’s personal alibi testimony. Instead, defense counsel
      asserted the testimony was not alibi evidence per se because it
      did not necessarily cover the time of the homicide.

(Commonwealth v. Duncan, 2016 WL 5858270, at *6–7 (Pa. Super. Ct.

filed July 7, 2016)).   The trial court sustained the objection and issued a

cautionary instruction to the jury that Duncan’s response to the last question

regarding his whereabouts was stricken from the record and should not be

considered during jury deliberations. (See N.T. Trial, 1/23/12, at 1859-60).

      On direct appeal, we found the issue to be waived because the

Commonwealth objected to Duncan’s testimony on the ground that he failed

to file Rule 567 notice of an alibi defense. In response to the Commonwealth’s

objection, defense counsel did not claim Duncan’s testimony was admissible

under the Rule 567(B)(1) exception regarding a defendant’s personal alibi

testimony, but instead asserted the testimony was not alibi evidence per se

because it did not necessarily cover the time of the homicide. We held that

because, in his direct appeal, Duncan characterized the testimony as alibi

evidence to take advantage of the Rule 567 exception and at trial failed to


                                    -9-
J-S68004-19


raise the admissibility of his testimony under that exception, he waived that

issue.

         After review, we agree with the PCRA court’s conclusion that Duncan

failed to demonstrate that counsel’s handling of this matter lacked a

reasonable strategic basis. While he did not contend that the testimony was

admissible under the Rule 567(B)(1) exception, the record indicates that trial

counsel, who was deceased at the time of the hearing, did not believe that

Duncan’s testimony covered the entire time-period at issue, especially

between 9:00 p.m. and 9:30 pm. Because the record indicates that counsel

chose a particular course that had some reasonable basis designed to

effectuate Duncan’s interests, we cannot conclude that counsel was ineffective

with regard to arguing for admission of the purported alibi testimony.

                                               B.

         Duncan next contends that trial counsel was ineffective for failing to

raise a Brady6 claim when the PSP destroyed Newman’s CI file.             (See

____________________________________________


6 Brady v. Maryland, 373 U.S. 83 (1963). “Under Brady[ ] and subsequent
decisional law, a prosecutor has an obligation to disclose all exculpatory
information material to the guilt or punishment of an accused, including
evidence of an impeachment nature.” Commonwealth v. Miller, 212 A.3d
1114, 1124 (Pa. Super. 2019) (citation omitted). “To establish a Brady
violation, an appellant must prove three elements: (1) the evidence at issue
is favorable to the accused, either because it is exculpatory or because it
impeaches; (2) the evidence was suppressed by the prosecution, either
willfully or inadvertently; and (3) prejudice ensued.” Id. (citation omitted).
A failure to preserve potentially useful evidence does not constitute a denial
of due process of law unless a defendant can show bad faith on the part the



                                          - 10 -
J-S68004-19


Duncan’s Brief, at 12-13, 18-20). Duncan asserts that authorities acted in

bad faith in destroying the file and deprived him of the opportunity to prepare

a full and fair defense.

       The PCRA court concluded that Duncan’s underlying Brady claim lacked

arguable merit and had already been addressed on direct appeal. (See Trial

Ct. Op., at 13). Although this Court on direct appeal found that Duncan waived

his Brady claim, it further concluded that the issue lacked merit where:

               The [t]rial [c]ourt found by its December 27, 2011 Order
       that “the Commonwealth indicated that the [PSP], following
       standard state police practice regarding a person’s confidential
       informant file, purged [Victim’s] confidential informant file in 2009
       (following a five (5) years requirement to maintain this type of
       file) [.]” As the PSP destroyed this file two years prior to the filing
       of charges in this case and pursuant to a standard document
       retention policy, the [c]ourt cannot characterize the
       Commonwealth’s failure to preserve the evidence as being done
       in bad faith. (Trial Court Opinion, filed June 6, 2013, at 30).
       Consequently, even if Appellant had preserved the issue, we
       would accept the trial court’s bad faith analysis and conclude
       Appellant’s due process challenge merits no relief.

(Duncan, supra at *9).

       Because the underlying Brady claims lacks merit, we conclude that

Duncan’s trial counsel was not ineffective for failing to raise it. See Miller,

supra at 1129 (“Counsel will not be deemed ineffective for failing to raise a

meritless claim.”) (citation omitted).



____________________________________________


police.   See Commonwealth v. Brown, 200 A.3d 986, 994 (Pa. Super.
2018).


                                          - 11 -
J-S68004-19


                                            C.

         Duncan also challenges the trial counsel’s handling of an issue that arose

with respect to Juror No. 3 and a lawyer who was not involved in this case,

Attorney Sean Logue.        (See Duncan’s Brief, at 22-25).     Specifically, when

Juror No. 3 was returning to the courtroom after taking a cigarette break,

Attorney Logue approached him and asked if he was a juror and whether he

was on the murder trial. Juror No. 3 told Attorney Logue that he could not

talk about it, walked away and immediately reported the incident to court

staff.    Both the juror and Attorney Logue were involved in conservative

politics, and there was a suggestion that the juror may have been involved in

the district attorney’s campaign. (See N.T. Trial, 1/18/12, at 979, 997, 1004).

On appeal, Duncan argues that counsel was ineffective for failing to insist that

the court question Juror No. 3 about his interaction with Attorney Logue and

whether it impacted his ability to serve. (See Duncan’s Brief, at 24-25).

         A review of the record belies Duncan’s claim. The notes of testimony

show that defense counsel did request that Juror No. 3 be excused or that the

court individually voir dire him. (See N.T. Trial, 1/18/12, at 980, 996-97,

1004-05). The Commonwealth objected, noting that Juror No. 3 had already

been extensively voir dired both written and orally in the presence of counsel

and the court. (See id. at 981). The court denied the defense motion and

advised Juror No. 3 that he acted appropriately in reporting the incident to

court staff immediately.       (See id. at 1005-06).      Thus, because defense


                                       - 12 -
J-S68004-19


counsel did request voir dire, Duncan’s claim that he failed to do so lacks

arguable merit.

                                        D.

     Duncan next argues that trial counsel failed to adequately challenge the

credibility of Commonwealth witness Michael Bowman (Bowman) because he

failed to impeach his testimony based on his receiving immunity for his

testimony. (See Duncan’s Brief, at 20-22).

     All of the other testimony was based on Duncan’s admissions that he

had killed Newman and there was no physical evidence linking him to the

crime. Bowman, the only person who had first-hand knowledge of the events

leading up to the murder, made him a key witness. In exchange for immunity,

Bowman testified that he was at a meeting where Duncan and Bronson

formulated a plan to kill Newman because Newman owed Bronson money and

was a “snitch.” He testified that he was asked to participate in that meeting

but declined.   Bowman also testified that in April 2003, while on furlough,

Bowman spoke with Duncan who told Bowman that he killed Newman and

explained the manner in which he did it. Duncan told Bowman that he was in

the rear of Newman’s car and shot him in the left ear. Between April and June

2003, Bowman had a three-way call with a woman and Duncan.            Again,

Duncan admitted that he killed Newman. See Commonwealth v. Duncan,

No. 237 WDA 2015, 2016 WL 5858270, at *1 (Pa. Super. Ct. filed July 7,

2016).


                                   - 13 -
J-S68004-19


      When Duncan contends that his counsel knew or should have known

that Bowman received immunity to testify in this trial, he contends that failure

to question Bowman regarding his receiving immunity would have seriously

damaged his credibility. In rejecting that argument, the PCRA court found

that counsel was not ineffective because counsel for both defendants

questioned Bowman extensively and aggressively on cross-examination and

re-cross- examination regarding his truthfulness and potential bias. (See N.T.

Trial, 1/18/12, at 1039-1127).    As the PCRA court points out, counsel for

Duncan began his cross-examination of Bowman by stating “let’s start with

your criminal record[,]” and went on to outline his convictions for receiving

stolen property, drug violations, armed robbery, terroristic threats and false

reports to police officers. (Id. at 1069; see id. at 1069-72, 1089). Counsel

questioned Bowman regarding his lenient guilty plea in a separate armed

robbery case in an attempt to establish a motive for his testimony. (See id.

at 1089-96).

      The PCRA court found that in light of counsel’s thorough cross-

examination of Bowman in front of the jury regarding his prior convictions and

pleas involving false reports to police and armed robbery, counsel effectively

challenged Bowman’s credibility. However, that is an assumption because we

do not know that counsel effectively challenged his credibility. Duncan was

convicted and, in any sufficiency of the evidence claim, we would be required




                                     - 14 -
J-S68004-19


to assume that the jury found his testimony credible, and any fact that he

testified to could be used to support the verdict.

      The importance of the grant of immunity or promises of immunity in

impugning the credibility of a government witness was explained by our

Supreme Court in Commonwealth. v. Strong, 761 A.2d 1167, 1171 (Pa.

2000), stating:

      Exculpatory evidence favorable to the accused is not confined to
      evidence that reflects upon the culpability of the defendant.
      Exculpatory evidence also includes evidence of an impeachment
      nature that is material to the case against the accused. Napue
      v. Illinois, 360 U.S. 264, 269, 79 S. Ct. 1173, 3 L. Ed. 2d 1217
      (1959). As the court in Napue sagely observed: “[t]he jury’s
      estimate of the truthfulness and reliability of a given
      witness may well be determinative of guilt or innocence,
      and it is upon such subtle factors as the possible interest
      of the witness in testifying that a defendant’s life or liberty
      may depend.” Id. at 269, 79 S. Ct. 1173. Any implication,
      promise or understanding that the government would extend
      leniency in exchange for a witness’ testimony is relevant to the
      witness’ credibility. United States v. Giglio, 405 U.S. 150, 154,
      92 S. Ct. 763, 31 L. Ed. 2d 104 (1972). (Emphasis added.)

      It went on to state that:

      Given that [witness] is the key witness who puts the gun in
      appellant’s hand at the moment of the murder, his credibility was
      decisive to the jury’s finding as to appellant’s guilt. Impeachment
      evidence which goes to the credibility of a primary witness against
      the accused is critical evidence and it is material to the case
      whether that evidence is merely a promise or an understanding
      between the prosecution and the witness.

                                  *     *      *

      The facts in this case strongly indicate that [witness’s] testimony
      was in exchange for what he believed would be a beneficial
      outcome to him.          That understanding was material
      information that appellant’s jury should have been

                                      - 15 -
J-S68004-19


       informed of when weighing Alexander’s credibility. There
       is a reasonable probability that had this information been
       revealed, the outcome of appellant’s trial would have been
       different. Bagley, supra., Agurs, supra., Giglio, supra., Brady,
       supra.

       In this case, Bowman was a key witness because he was the only

witness to describe the details of the meetings and the only direct evidence to

point to a conspiracy. He testified at trial that he was present when Bronson

arranged for Duncan to kill Newman and further testified that Duncan told him

he then killed Newman. Disclosure of the immunity agreement was material

information that Duncan’s jury should have been informed of when weighing

Bowman’s credibility and the motivation for his testimony.      While the jury

heard that he had been convicted previously and received what was

purportedly a lenient sentence in an armed robbery conviction, those reasons

could be used in any case at any time to challenge his credibility. However,

his receiving of immunity to testify went directly to why he was testifying in

this case and was important for a jury to know in determining Bowman’s

credibility.

       There was also no strategic reason for defense counsel not to bring out

on cross that Bowman was only willing to testify if he received immunity;

rather, such questioning would fit squarely within defense counsel’s strategy.7

____________________________________________


7 There can be valid strategic reasons for not bringing up the immunity
defense. See Commonwealth v. Baxter, No. 1277 EDA 2015, 2016 WL
6803858, at *14–15 (Pa. Super. Ct. Nov. 17, 2016); Commonwealth v.



                                          - 16 -
J-S68004-19


When this issue was raised in the direct appeal, it was raised as a Brady

violation because it had not been turned over in discovery – in effect, that

defense counsel was unaware of its existence. We found that trial counsel

should have known of the immunity agreement because it was in the grand

jury transcript. We stated:

       Prosecution offered Michael Bowman immunity in exchange for his
       testimony at Appellant’s trial; disclosure of immunity
       agreement to jury would have been favorable to Appellant;
       nevertheless, there is no indication Commonwealth suppressed or
       withheld evidence of agreement; existence of agreement was
       apparent on face of grand jury transcript; defense counsel
       received copy of grand jury transcript before trial and repeatedly
       referred to it during cross-examination of Mr. Bowman; therefore,
       Appellant had equal access to allegedly withheld information and
       no Brady violation occurred. (Emphasis added).

Commonwealth v. Duncan, at *10.

       Had defense counsel read the grand jury transcript and cross-examined

Bowman on immunity, the fact that Bowman received immunity could have

tipped the jury to find all of his testimony not credible, weakening the

Commonwealth’s theory of conspiracy and revenge and making it more likely

to acquit him on those charges. Accordingly, because Bowman was a key

witness, we conclude that there is a reasonable probability that this

information would have changed the outcome of Duncan’s trial and his claim

of ineffectiveness is justified.



____________________________________________


McBride, No. 2187 EDA 2015, 2017 WL 362616, at *6 (Pa. Super. Ct. Jan.
25, 2017).

                                          - 17 -
J-S68004-19


     Order reversed. Remand for new trial. Jurisdiction relinquished.

     Judge Lazarus joins the memorandum.

     President Judge Emeritus Gantman concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/27/2020




                                  - 18 -